Citation Nr: 1760193	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left thumb disability, to include residuals of a left thumb fracture and, if so, whether service connection is warranted.

2.  Entitlement to an initial compensable evaluation for a chest muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1977 to January 1997. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a hearing in March 2017.  A transcript of the hearing is of record. 

The Veteran's appeal seeking service connection for a left thumb disability, to include residuals of a left thumb fracture, has been characterized and developed as a claim to reopen an unappealed January 1998 denial of service connection for a left thumb fracture.  Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional service treatment records in the form of the Veteran's January 1977 entrance examination and service personnel records were associated with the claims file after the January 1998 rating decision was issued.  However, these service department records are not relevant to the issue before the Board.  Accordingly, the claim remains a claim to reopen the unappealed January 1998 denial of service connection for a left thumb fracture.

The newly reopened issue seeking service connection for a left thumb disability on the merits and the issue seeking a compensable rating for a chest muscle strain are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left thumb fracture was previously denied by a January 1998 rating decision; the Veteran did not appeal the decision or submit documentation constituting new and material evidence within the one-year appeal period.

2.  The additional evidence, received more than a year after the January 1998 decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for a left thumb disability, to include residuals of a left thumb fracture.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision denying service connection for a left thumb fracture is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  Evidence received since the January 1998 rating decision is new and material to reopen the claim of service connection for a left thumb disability, to include residuals of a left thumb fracture.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Inasmuch as the determination below reopens the claim of service connection for a left thumb disability, there is no reason to belabor the impact of VA's duties to notify and assist on the claim to reopen, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.

II.  Legal Criteria and Analysis

A claim for service connection for a left thumb fracture was originally denied in a January 1998 decision based on a finding that there was no evidence the condition occurred in or was caused by service, and there was no evidence of a chronic disability caused by the Veteran's left thumb disability.  The Veteran did not initiate an appeal of this decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C.         § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.   The Veteran then filed a claim to reopen his left thumb fracture claim in March 2010 that is currently before the Board.  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

The Board finds the Veteran has submitted new and material evidence since the January 1998 rating decision denying service connection for a left thumb fracture.  A March 2010 X-ray of the left hand shows a probable old fracture deformity of the first proximal phalangeal base and mild osteoarthritis at the first metacarpal phalangeal joint.  At the time of the January 1998 rating decision, the May 1997 VA examination report illustrated that the Veteran had a history of a left thumb fracture, but there was no X-ray depicting such fracture.  In addition, at the May 1997 VA examination, the Veteran had 4+/5 strength in his left hand and he had good opposition of his thumb and fingers.  However, a private treatment note from February 2011 shows the Veteran's strength in opposing his thumb showed significant weakness.  The March 2010 X-ray and February 2011 treatment notes were not in the record at the time of the January 1998 rating decision and relate to unestablished facts necessary to substantiate the claim, i.e., whether the Veteran suffered an in-service injury and whether he has a current left thumb disability.  Therefore, the Board finds the additional evidence is new and material to reopen the claim of service connection for a left thumb disability, to include residuals of a left thumb fracture.


ORDER

As new and material evidence has been received, the claim for service connection for a left thumb disability, to include residuals of a left thumb fracture is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the claim of entitlement to service connection for a left thumb disability, to include residuals of a left thumb fracture, may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.

Aside from the January 1977 entrance examination received in May 2015, the record does not contain the Veteran's service treatment records and attempts to obtain them have been unsuccessful.  Where service records are destroyed or missing, VA has a heightened duty to assist a Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran has indicated that he fractured his left thumb during service while playing football.  He has indicated that the thumb was in a cast for about two weeks and that he has continued to have problems with the thumb since service.  See May 1997 VA examination report; March 2017 Board Hearing Tr. at 13.  The Veteran is competent to report what occurred during his service, and, for purposes of obtaining a VA examination, the Board finds his reports to be credible.
As noted in the above analysis reopening the Veteran's claim, March 2010 left hand X-ray results show mild osteoarthritis at the first phalangeal joint.  Further, a February 2011 private treatment note indicates the Veteran's strength in opposing his thumb showed significant weakness, and a March 2011 left thumb X-ray shows a left thumb ulnar collateral injury and osteoarthritis with ulnar digital nerve stretch injury.  In addition, as a lay person, the Veteran is competent to report symptoms capable of lay observation such as pain he has in his left thumb and difficulty grasping objects as he reported while receiving treatment in September 2012 and in an October 2012 statement.  

Therefore, based on this evidence, the Board finds the Veteran should be provided with a VA examination to address the etiology of any diagnosed left thumb disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Concerning the claim for a compensable rating for a chest muscle strain, the last VA examination for the disability was in May 2010.  At the March 2017 hearing before the Board, the Veteran testified the condition has gotten more severe and more chronic since the May 2010 examination.  This evidence renders an additional VA examination necessary to evaluate the severity of the Veteran's chest muscle strain. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from August 2014 onward.

2.  With any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

3.  After completing the development requested in items 1 and 2, afford the Veteran a VA examination with an appropriate clinician to determine the nature, extent, and etiology of his left thumb disability.  The entire claims file should be made available to the examiner in conjunction with this request.  

After completing all indicated tests and studies, the examiner is to answer the following question:

Is it at least as likely as not (a 50% or greater probability) that any diagnosed left thumb disability, to include osteoarthritis, is related to the Veteran's service, to include a reported left thumb fracture therein?

For purposes of this examination, the examiner must accept as true the Veteran's reports of fracturing his left thumb during service while playing football and needing to have the left thumb in a cast.

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination with the appropriate expert to determine the severity of his service-connected chest muscle strain.  His electronic claims file must be made available to the examiner for review in connection with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  

5.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


